DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on April 26, 2021 to the non-final Office action of February 16, 2021 is acknowledged.  The Office action on the currently pending claims 1-2, 4-5 and 7-22 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 7 Lns.7-8: “the --at least one-- fixed end of the control switch of the first overload protection mechanism”.
[a-- pressure of --the-- refrigerant vapor”.
Claim 10 Ln.6: “[the-- pressure diaphragm in the first overload”.
Claim 10 Ln.8: “the pressure of --the-- refrigerant vapor of the compressor”.
Claim 10 Lns.14-15: “so as to provide --the-- overload protection for the temperature”.
Claim 10 Lns.18-19: “so as to provide --the-- overload protection for the current”.
Claim 11 Ln.3: “the pressure of --the-- refrigerant vapor does not exceed”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent apparatus claims 1 and 13, and at least in part, because claims 1 and 13 recite the limitations: 
(Claim 1) “the pressure sensing port is configured to allow refrigerant vapor of an exhaust end of the compressor to be protected to pass through and arrive at the pressure diaphragm, wherein the refrigerant vapor deforms the pressure diaphragm to force the transmission rod to move towards the control switch so as to turn off the control switch, or move away the control switch so as to turn on the control switch”.
(Claim 13) “the pressure sensing port is configured to allow refrigerant vapor of an exhaust end of the compressor to pass through and arrive at the pressure diaphragm, wherein the refrigerant vapor deforms the pressure diaphragm to force the transmission rod to move towards the control switch so as to turn off the control switch, or move away the control switch so as to turn on the control switch”.
in combination with all remaining limitations of respective independent claims 1 and 13, are believed to render said claims 1 and 13, and all claims depending therefrom (claims 2, 4-5, 7-12, and 14-22) allowable over the prior art references of record, taken either alone or in combination.
In the amendments filed on April 26, 2021, Applicant amended claims 9, 10, 13-15 and 20 in order to address the claim objections made in the non-final Office action of February 16, 2021. The amendments have been fully considered and accepted.  The claim objections are hereby withdrawn. Claims 13 and 19 were also amended in order to address the 112(d) and 112(b) rejection made in the previous Office action. The amendments have been fully considered and accepted.  The 112(d) and 112(b) rejection are hereby withdrawn.
Applicant further amended the specification and figures in order to address the drawing objection made in the previous Office action. The amendments have been fully considered and accepted. The drawing objection is hereby withdrawn.
Furthermore, none of the other foreign Offices listed in the Global Dossier cite any references that teach the aforementioned limitations of claims 1 and 13 of the instant application.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

See next page→
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN S SUL/            Primary Examiner, Art Unit 2835